Order entered September 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00421-CV

                IN THE INTEREST OF H.D.V., JR. AND B.V., CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-04711

                                           ORDER
       We GRANT appellant’s September 15, 2015 unopposed third motion for extension of

time to file brief and ORDER the brief be filed no later than October 19, 2015. We caution

appellant that no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE